

PEAK RESOURCES INCORPORATED


MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT dated for reference August 1, 2008 is between Peak
Resources Incorporated, a Nevada corporation (“Peak”) with an office at 640 –
8016th Avenue, Calgary, Alberta T2P 3W2 and Larry J. Olson, of # 417 - 1121 6th
Ave SW, Calgary, AB , T2P 5J4


WHEREAS Mr. Olson has been providing services as President, Treasurer and Chief
Financial Officer of Peak since inception, AND WHEREAS Mr. Olson agreed to
continue to provide such services, FOR VALUABLE CONSIDERATION, the receipt and
sufficiency of which are acknowledged, and the following mutual promises, the
parties agree that:


 
1.
Services. Mr. Olson has been providing his services as the as President,
Treasurer and Chief Financial Officer of Peak and his business management
expertise to Peak in connection with its business activities since its inception
and will continue to provide such services for the term of this agreement.



 
2.
Compensation.  Peak will pay Mr. Olson US$5,000 dollars per month for the term
of this agreement. Salary reviews will be conducted quarterly or on an as needed
basis.  Should Peak adopt a stock option plan Mr. Olson will be ensured
enrolment in such plan commensurate with his position and service to Peak.

 
 
3.
Expenses.  Peak will reimburse Mr. Olson for any reasonable out-of-pocket
expenses that he incurs in fulfilling the terms of this agreement, including
reimbursement for office expenses (rent - $1,500 [minimum 1 year lease beginning
September 1, 2008]  cell phone, internet charges).

 
 
4.
Term. The term of this agreement will be 24 months and this agreement will be
deemed effective on August 1, 2008 and will expire on July 31, 2010.

 
 
5.
Severance.  Should Peak sever Mr. Olson from his executive positions without
cause, Mr. Olson will be entitled to 6 months’ severance and any expenses owed
at the time of severance.

 
 
6.
Confidentiality.  

 
 
a.
Mr. Olson will hold in the strictest confidence any information about Peak or
any other affiliated entity that he acquires in the performance of his duties
under this agreement or otherwise, unless Peak or an affiliate has publicly
disclosed the information or authorized Mr. Olson to disclose it in writing, and
will use his best efforts and precautions to prevent the unauthorized disclosure
of confidential information.  This confidentiality provision survives the
termination of this agreement and Mr. Olson’s office as President, Treasurer and
Chief Executive Officer.  Mr. Olson acknowledges the importance and value of
confidential information, that the unauthorized disclosure of any confidential
information could cause irreparable harm to Peak or its affiliates, and that
monetary damages are an inadequate compensation for Mr. Olson’s breach of this
agreement.

 
 
b.
 Accordingly, Peak and its affiliates may, in addition to and not in limitation
of any other rights, remedies or damages available to it in law or equity,
obtain a temporary restraining order, a preliminary injunction or a permanent
injunction in order to prevent Mr. Olson from breaching or threatening to breach
this agreement.



 

 
 

--------------------------------------------------------------------------------

 

 
Management Agreement
2 / 2



 


 
7.
Representations and warranties. Mr. Olson represents and warrants that he has
the management skills and experience required to fulfil the duties of President,
Treasurer, and Chief Financial Officer of Peak and to advise Peak on its
business activities.



 
8.
Termination. Either party may terminate this agreement any time for any reason
by delivering a written notice of termination to the other party 60 days before
the termination date.



 
9.
No waiver. No failure or delay of Peak in exercising any right under this
agreement operates as a waiver of the right.  Peak’s rights under this agreement
are cumulative and do not preclude Peak from relying on or enforcing any other
legal or equitable right or remedy.

 
10.
Time. Time is of the essence.

 
11.
Jurisdiction. This agreement is governed by the laws of the State of Nevada.

 
12.
Severability.  If any part of this agreement that is held to be void or
otherwise unenforceable by a court or proper legal authority, then that part is
deemed to be amended or deleted from this agreement, and the remainder of this
agreement is valid or otherwise enforceable.

 
13.
Notice. Any notice required by or in connection with this agreement be in
writing and must be delivered to the parties by hand or transmitted by fax to
the address and fax number given for the parties in the recitals.  Notice is
deemed to have been delivered when it is delivered by hand or transmitted by
fax.

 
14.
Counterparts. This agreement may be signed in counterparts and delivered to the
parties by fax, and the counterparts together are deemed to be one original
document.

 
THE PARTIES’ SIGNATURES below are evidence of their agreement.


Peak Resources Incorporated
               
/s/ Authorized Signatory
 
/s/ Larry J. Olson
Authorized Signatory
 
Larry J. Olson

 

 
 
 

--------------------------------------------------------------------------------

 
